




[cosmologo.jpg]
    
Exhibit 10.2
May 27, 2015
Lisa Marchese
4575 Dean Martin Dr.
Apartment 602
Las Vegas, NV 89109


RE: THIRD LETTER AMENDMENT TO EMPLOYMENT AGREEMENT
Dear Lisa:
Reference is made to that certain Employment Agreement dated as of January 1,
2012, (as amended, the “Agreement”), by and between Nevada Property 1 LLC
(“Employer”), and Lisa Marchese (“Executive”). All capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
Employer and Executive have agreed to amend certain provisions of the Agreement
by this letter amendment (this “Third Amendment”). In particular, the parties
hereby acknowledge and agree the Specified Term of the Agreement is hereby
further extended for a period of ninety (90) days, expiring on September 1,
2015.
Except as expressly modified by this Third Amendment, the terms of the Agreement
remain in full force and effect, unmodified.
NEVADA PROPERTY 1 LLC
 
 
EXECUTIVE
 
 
 
 
 
 
By: /S/ William P. McBeath
 
 
By: /S/ Lisa Marchese
 
Name: William P. McBeath
 
 
Name: Lisa Marchese
 
Title: Chief Executive Officer
 
 
Title: Chief Marketing Officer
 
 
 
 
 
 
By: /S/ Anthony J. Pearl
 
 
 
 
Name: Anthony J. Pearl
 
 
 
 
Title: General Counsel and Chief Compliance Officer
 
 
 
 



